06/09/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0297


                                         OP 20-0297
                                                                       FILED
 TRAVIS LEE OWENS,                                                      JUN 09 2020
                                                                             Greenwood
                                                                     Bowen
                                                                            Supreme Court
                                                                   Clerk of    Montana
                 Petitioner,                                          State of



          v.
                                                                     ORDER
 LYNN GUYER, Warden, Montana State Prison,
 and LEO DUTTON,Sheriff, Lewis and Clark
 County Detention Center,

                 Respondents.


          Travis Lee Owens petitions this Court for habeas corpus relief, asserting that his
incarceration is illegal because he was not promptly brought before the Board of Pardons
and Parole(Board) pursuant to § 46-23-1025, MCA. Owens requests that his parole hold
be removed. When Owens filed his petition, he was housed in the Lewis and Clark County
Detention Center.          We amend the caption to include the Sheriffs name.
Section 46-22-201(1)(c), MCA.
          Owens explains that on February 24, 2020, he was arrested and charged with two
felonies in Lewis and Clark County. After his arrest, the court set bail at $20,000 and a
parole hold was placed on him. He states that he was released on his own recognizance
after his arraignment. He further states that he notified the Board of his release and
requested to appear via videoconference on his prior sentence pursuant to
§ 46-23-1025(2), MCA. Owens adds that no appearance has occurred. Owens notes that
he has served 40 months ofhis initial 60-month sentence and,ifthe parole hold were lifted,
he "could be working and on supervision." Owens seeks his immediate release to his parole
status.
       We secured a copy ofthe Lewis and Clark County District Court's docket sheet for
his recent criminal charges. The State of Montana charged Owens in March of this year
with two counts of paktner or family member assault(PFMA)and strangulation of partner
or family member. In April, his charges were amended to felony strangulation and
misdemeanor PFMA. Owens has counsel to represent him in that case. The District Court
approved his release on recognizance "in this case only" on April 23, 2020.
       Owens is not entitled to immediate release to his former status. Owens's complaints
overlook the impact of his new charges. Section 46-23-1024(1)(b), MCA,states: "After
the arrest ofthe parolee, an initial hearing must be held unless[,] ... the parolee has been
charged in any court with a violation of the law[1" Owens now faces new charges in
another court. As provided in § 46-23-1024(1)(b), MCA,Owens is not entitled to an initial
appearance before the Board. And, pursuant to § 46-23-1024(6), MCA, the statutes
regarding "release on bail of a person charged with a crime are not applicable to a parolee
ordered to be held in a county detention center or other facility under this section."
Owens's petition includes an e-mail from a Helena Regional Probation Officer indicating
that Owens will remain in custody on the parole hold pending transfer to the Prison, delayed
by the. Governor's order putting a hold on transfers between facilities due to the ongoing
pandernic.
       Owens has not demonstrated illegal incarceration. Section 46-22-101(1), MCA;
Lott v. State, 2006 MT 279, ¶ 9, 334 Mont. 270, 150 P.3d 337. The law does not entitle
Owens to release until the Board considers his circumstances in light of the new offense
with which he has been charged. Finally, we caution Owens that while represented by
counsel, he should refrain from filing petitions as a self-represented litigant with this Court.
State v. Samples, 2005 MT 210, ¶ 15, 328 Mont. 242, 119 P.3d 1191.
       IT IS THEREFORE ORDERED that Owens's Petition for a Writ of Habeas Corpus
is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record; to
SheriffLeo Dutton, Lewis and Clark County Detention Center; to Daniel Baris, Lewis and

                                               2
Clark County Attorney's Office; to Steven Scott, Defense Counsel; and to Travis Lee
Owens personally.
      DATED this ct --day ofjune, 2020.



                                                         Chief Justice

                                                          e"*
                                                           z -et-




                                                           Justices




                                        3